Citation Nr: 1802079	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the August 2006 rating decision denying service connection for residuals of neck injury was clearly and unmistakably erroneous.

2.  Whether the August 2006 rating decision denying service connection for a right finger condition was clearly and unmistakably erroneous.

3.  Whether the August 2006 rating decision denying service connection for a right knee condition was clearly and unmistakably erroneous.

4.  Whether new and material evidence was received to reopen the claim of service connection for a neck disorder.

5.  Whether new and material evidence was received to reopen the claim of service connection for a right finger disorder.

6.  Whether new and material evidence was received to reopen the claim of service connection for a right knee disorder.

7.  Entitlement to service connection for neck disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

11.  Entitlement to a disability evaluation greater than 10 percent for bilateral pes planus.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993, February 2001 to October 2001, January 2005 to May 2006, and April 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

New evidence was associated with the claims folder since the date of the last adjudication by the Agency of Original Jurisdiction (AOJ).  In September 2017, the Veteran submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, a TDIU was not raised by the record or asserted by the Veteran as the evidence shows the Veteran working as a police officer.  Accordingly, the TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id.

The issues of service connection for a neck disorder and service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The August 2006 rating decision does not contain undebatable error of law or fact that would have manifestly changed the outcome.

2.  In an August 2006 rating decision, the RO denied the claims of service connection for a neck disorder, a right finger disorder, and a right knee disorder.  The Veteran did not timely appeal this decision as to these claims nor did he submit new and material evidence within the one-year period following notice of the decision.

3.  Evidence received since the August 2006 decision, i.e., a March 2008 treatment record noting a cervical strain, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a neck disorder.

4.  Evidence received since the August 2006 decision is cumulative and duplicative of evidence of record at the time of the August 2006 decision, with respect to the claims of service connection for a right finger disorder and a right knee disorder.

5.  Hypertension was not manifest during service or within the one-year presumptive period following service.  Hypertension is not attributable to service.  

6.  A bilateral hearing loss disability was manifest by hearing loss of no worse than a Level I rating in each ear.

7.  Prior to January 25, 2011, bilateral pes planus has been productive of moderate pes planus, but has not been manifested by severe bilateral pes planus. 

8.  Beginning January 25, 2011, bilateral pes planus has been productive of severe pes planus with objective evidence of marked deformity including abduction, but has not been manifested by pronounced bilateral pes planus.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision does not contain clear and unmistakable error. 38 U.S.C. §§ 5109A, 7104 (2012); 38 C.F.R. § 3.105(a) (2017).

2.  The August 2006 rating decision that denied service connection for a neck disorder, a right finger disorder and a right knee disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

3.  Evidence received since the August 2006 rating decision with respect to the claim of service connection for a neck disorder is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  Evidence received since the August 2006 rating decision with respect to the claims of service connection for a right finger disorder and a right knee disorder is not new and material.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).
5.  Hypertension was not incurred in or aggravated during service and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for an initial compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

7.   Prior to January 25, 2011, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).

8.  Beginning January 25, 2011, the criteria for 30 percent rating for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Clear and Unmistakable Error (CUE)

In a November 2008 statement, which was more than one year after the issuance of the August 2006 rating decision, the Veteran alleged that the August 2006 rating decision denying service connection for neck, right finger, and right knee disorders, was clearly and unmistakably erroneous.  The Veteran did not disagree with the August 2006 rating decision as to the pertinent issues on appeal here, nor did he submit new and material evidence within a year from the rating decision.  Although he submitted an August 2007 notice of disagreement within the one-year period, he specifically limited it to an issue not on appeal here.  Thus, the August 2006 rating decision is final.

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

Allegations of CUE must be pleaded with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696¬98 (Fed. Cir. 2000); Fugo v. Brown, 6 Vet.App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

Here, the Veteran has simply pleaded that his injuries are clearly supported in his medical record, including a vehicle rollover while in combat.  He also asserts that it is clear that over the years his condition has gotten worse.  The Board finds these statements do not meet the pleading requirements for a CUE claim.  Specifically, these statements are vague as to what evidence supports his claim and whether the evidence was of record at the time of the August 2006 rating decision.  At most, the Veteran's pleading indicates disagreement with the weighing of evidence and assignment of probative value.  Such allegations do not constitute sufficient allegations of CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Moreover, even if the Board were to concede that an error was committed, the Veteran does not indicate how he believes any outcomes would have been manifestly different but for that error, beyond the implicit conclusion that he may have been granted the benefits sought.
      
Although the Board has disposed of the matter due to failure to adequately plead CUE, the Board notes that, in determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

On the record, the August 2006 rating decision denied service connection for the neck because there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  The rating decision expressly stated that service medical records in March 2006 showed back and neck pain after a vehicle accident.  The evidence of record at the time of the August 2006 rating decision were service treatment records for the Veteran's service from January 2005 to May 2006, a September 2001 Report of Medical Examination, Military Personnel Records, VA examinations of July 2006 and the Veteran's claim form.  Numerous service treatment records pertain to the motor vehicle accident.  The July 2006 VA examination showed a CT of the cervical spine was normal.

Based on the foregoing, the Veteran has not identified any incorrect facts used by the adjudicator or a correct fact that was not before the adjudicator, and the Board can find none.  Similarly, the Veteran does not allege that statutory/regulatory provisions extant at that time of the rating decision were not correctly applied.  Again, the Board can find none.

The Board further finds that any error in the August 2006 rating decision is one of assignment of probative weight, and not "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  The subsequent progress in severity of the Veteran's disorder is not appropriate for consideration in a CUE analysis.  Accordingly, the criteria for revision of the August 2006 rating decision based on CUE with respect to the neck are not met.

Next, the August 2006 rating decision denied service connection for the right finger because there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  The rating decision noted that there was treatment in service for a right finger condition.  It also noted that the VA examination showed a normal right long finger.

The evidence of record at the time of the August 2006 rating decision were service treatment records for the Veteran's service from January 2005 to May 2006, a September 2001 Report of Medical Examination, Military Personnel Records, VA examinations of July 2006 and the Veteran's claim form.  Numerous service treatment records pertain to the motor vehicle accident.  A March 2006 medical record notes that, apart from neck pain and some muscle soreness to the legs, the evaluation in the emergency room was negative.

Based on the foregoing, the Board finds that there was no clear and unmistakable error in the August 2006 rating decision with respect to the right finger.  The Board incorporates the reasons and bases for the neck as the reasons and bases here.

Finally, the August 2006 rating decision denied service connection for the right knee because there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  The rating decision noted that there was medical history in 2001 of right knee pain.  It also noted that the July 2006 VA examination showed mild patellofemoral pain syndrome that was not shown in service, and that an X-ray of the right knee was normal.

The evidence of record at the time of the August 2006 rating decision were service treatment records for the Veteran's service from January 2005 to May 2006, a September 2001 Report of Medical Examination, Military Personnel Records, VA examinations of July 2006 and the Veteran's claim form.  Numerous service treatment records pertain to the motor vehicle accident.  A March 2006 medical record notes that, apart from neck pain and some muscle soreness to the legs, the evaluation in the emergency room was negative.

Based on the foregoing, the Board finds that there was no clear and unmistakable error in the August 2006 rating decision with respect to the right knee.  The Board incorporates the reasons and bases for the neck as the reasons and bases here, and emphasizes that, even though there was muscle soreness to the legs noted after the MVA, it is not undebatable that this fact should have resulted in a different outcome.

Applications to Reopen Claims

The Board reads the Veteran's November 2008 CUE motions liberally to also consist of applications to reopen the previously denied claims.  Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As discussed above, the August 2006 rating decision is final.  The RO denied the respective claims for the reasons and based on the evidence set forth above.  With respect to the neck disorder, the evidence showed, in essence, that the Veteran had an in-service injury, but no chronic or current disability.

With respect to the finger claim, the evidence showed that there was no in-service finger injury.  The Board notes, however, that the August 2006 rating decision contradicted itself by stating that a left finger disorder was found in service and later that a right finger disorder was treated in service.  In any event, the evidence showed no current disorder.

With respect to the right knee claim, the evidence showed a history of knee pain prior to 2001, but no right knee disorder in service.  Post-service evidence showed mild patellofemoral pain syndrome, i.e. a current disorder.

Since the August 2006 rating decision, VA received a March 2008 medical record showing neck strain.  As this evidence tends to support the presence of a current disability, it is new and material.  Thus, reopening the claim of service connection for a neck disorder is warranted.

With respect to the finger claim, evidence since the August 2006 rating decision consists of an April 2011 VA spine examination showing normal finger motion.  The Board finds this evidence is cumulative of evidence already of record which shows that there is no current right finger disorder.  Therefore, reopening the claim of service connection for a right finger disorder is not warranted.

With respect to the knee claim, evidence received since the August 2006 rating decision consists of July 2013 VA treatment record showing right knee pain without mechanical signs and symptoms, and lateral meniscal tear with cyst.  The Board finds this evidence is cumulative as it merely shows the existence of a current disability, which was already established at the time of the August 2006 rating decision.  Accordingly, new and material evidence has not been received, and the application to reopen the claim of service connection for a right knee disorder is not warranted.

Lastly, the Board notes that additional Military Personnel Records were received after the August 2006 rating decision.  The Board finds the records are not relevant to the claims as they consist largely of administrative and personnel records and shed no light on the Veteran's medical conditions during service.  Thus, the remedy of reconsideration of the decision is not available under 38 C.F.R. § 3.156(c).

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  In a November 2008 statement, the Veteran claimed he experienced problems with hypertension while on active duty.  He stated that it is clearly supported in his medical records and is an active problem today.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to a compensable degree within a year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For VA compensation purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

In this case, there is no medical evidence of a diagnosis of hypertension either in service or post-service.  The Veteran's lay statements that he experienced problems with hypertension while on active duty and today are not competent evidence of a current disability.  The Veteran has not been shown to have sufficient knowledge, experience, or training to opine about such a diagnosis, which is not capable of lay observation.  It also does not appear that the Veteran was reporting a contemporaneous diagnosis by a medical professional.  Thus, the Board proceeds to evaluate whether there were manifestations of hypertension in service and whether there are current persistent symptoms of hypertension.  The Board uses the definition of hypertension set forth in the regulations for this purpose.

In that regard, the record shows that in July 1993 (a period of active service), a blood pressure reading was reported as 132/62.  In September 2001 (during the second period of service) blood pressure was 120/55.  In March 2006, the third period of active service, blood pressure readings were 135/75, 174/84, 155/82, 151/75 and 128/69.  Additionally, immediately after the March 2006 motor vehicle accident, the Veteran's blood pressure reading was 180/90.

After the Veteran's third period of active service, a July 2006 VA general medical examination showed blood pressure readings of: 161/93 sitting; 157/88 standing; and 147/83 supine.

In March 2008, the Veteran's blood pressure was 150/93.  In January 2009, blood pressure was 135/85.  After the Veteran's fourth period of active service, in October 2010, the Veteran denied high blood pressure.  October 2011 blood pressure was 134/78.  At an April 2012 VA nutrition consultation, the Veteran stated that he had some problems with blood pressure.  A December 2012 VA treatment note showed the cardiovascular system, including hypertension, was normal and the Veteran was not on hypertension medication.

Based on the foregoing, the Board finds that the Veteran did not have hypertension in service or within one year of service discharge, and has not had characteristics of the disease process in service that would enable a diagnosis of hypertension.  Furthermore, the Board finds that there is no current hypertension disability.

In that regard, the evidence shows that the blood pressure readings do not meet the definition of hypertension under the VA regulations both in service and post-service.  Although there have been occasional diastolic blood pressure readings of 90mm. or greater for hypertension and occasional systolic blood pressure of 160mm. or greater for isolated systolic hypertension, these readings did not predominate.  For instance, during the Veteran's third period of active service, of the six blood pressure readings on record, only one of those met the 90mm. or greater criteria for hypertension, and only one met the 160mm or greater criteria for isolated systolic hypertension. 

Similarly, during the July 2006 VA general medical examination, only one of the three readings met the criteria for hypertension.  The regulations require hypertension be confirmed by readings taken two or more times on at least three different days.  This criteria was not met during the July 2006 VA examination.  Additionally, although there was another blood pressure reading of 93mm between the third and fourth period of active service, in total only two out of five readings were 90mm or greater.  The Board finds this does not qualify as predominating.

The Veteran's report at a nutrition consultation that he had problems with blood pressure is contradicted by the objective medical evidence.  The Board gives greater weight to the objective medical records than it does to the lay statements of the Veteran.  Additionally, a December 2012 VA record concluding that the Veteran does not have a history of hypertension further weighs against the claim, as it contradicts the Veteran's lay statement.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hypertension in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012); Alemany, 9 Vet. App. at 519.

Evaluation of Hearing Loss Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss disability.  He filed his claim for service-connection benefits connected with this disability in November 2008.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A January 2009 service department audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
40
25
15
23.75
LEFT
15
25
15
15
17.5

Speech discrimination test results, if conducted, were not provided.   The results cannot be applied to Table VI in 38 C.F.R. § 4.85, because speech recognition testing is not available.  There was not an exceptional pattern of hearing loss in either ear, thus precluding use of Table VIa.  Because speech recognition testing was not performed, the January 2009 examination is not usable for rating purposes.

An April 2010 service department audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
40
25
5
21.25
LEFT
15
25
15
25
20

Speech discrimination test results, if conducted, were not provided.   The results cannot be applied to Table VI in 38 C.F.R. § 4.85, because speech recognition testing is not available.  There was not an exceptional pattern of hearing loss in either ear, thus precluding use of Table VIa.  Because speech recognition testing was not performed, the April 2010 examination is not usable for rating purposes.

A June 2010 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
45
30
10
26.25
LEFT
20
30
15
20
21.25

Maryland CNC word list speech recognition scores were 96 percent in each ear.  The Veteran reported the effects of the hearing loss on occupational impairment was "hearing difficulty."

Applying these results to Table VI yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

An October 2011 service department audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
40
25
5
22.5
LEFT
20
25
15
25
21.25

Speech discrimination test results, if conducted, were not provided.  Another October 2011 service department audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
25
45
35
10
28.75
LEFT
25
30
15
20
22.5

Again, speech discrimination test results, if conducted, were not provided.   

The results of these audiograms cannot be applied to Table VI in 38 C.F.R. § 4.85, because speech recognition testing is not available.  There was not an exceptional pattern of hearing loss in either ear, thus precluding use of Table VIa.  Because speech recognition testing was not performed, the October 2011 examinations are not usable for rating purposes.

Other audiograms are of record, but they are outside of the appeal period, which began in November 2008.  

Based on a review of the evidence, the Board finds that a compensable evaluation is not warranted.  In reaching this conclusion, the Board has determined that the VA medical examination is highly probative evidence.  The Veteran's lay statements as to his symptoms are not competent evidence of hearing loss as it conforms to VA rating criteria.  Therefore, the preponderance of the credible evidence is against an increased evaluation.

All the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing speech, which causes difficulties functioning in social and occupational environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Evaluation of Pes Planus Disability

The Veteran is seeking an evaluation in excess of 10 percent for bilateral pes planus.  The Veteran's initial claim was submitted in November 2008.  The pes planus disability is evaluated under Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

When a condition is specifically listed in the rating schedule (pes planus, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Id. at 337.  Diagnostic Code 5284 (other foot injuries), along with other Diagnostic Codes, do not need to be considered because the Veteran's entire service-connected foot disability (pes planus only) is specifically listed by the schedule.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

In this case, a June 2010 VA examination showed pes planus of the left and right foot with pain and burning when standing for prolonged periods.  The examiner noted that the Veteran is a law enforcement officer and there is no functional impairment with physical or sedentary aspects of his present job.  The examination showed the arch of his feet almost touches the floor.  Posture was normal on standing, squatting, supination, pronation and rising on toes and heels.  There were no functional limitations on walking or standing.  There was tenderness of the plantar surface mid-foot on palpation.  His gait was smooth and steady.

A January 2011 VA treatment examination reported pain and an increased heat feeling to the bottom of both feet with prolonged standing and walking. Physical examination revealed a severe flat foot deformity that is somewhat semi flexible and collapses completely on stance.  The examiner found a complete medial column collapse on stance and his deformity is exacerbated on stance.  There was pain on palpation to the plantar medial distal heel and the plantar arch bilaterally.

An October 2013 VA treatment examination reported a significant flatfoot deformity with medial column collapse, which was more pronounced on weight bearing.  The examiner emphasized the presence of significant medial column collapse along with forefoot abduction to both feet.  When the feet are viewed from the posterior aspect, he has significant rear foot and heel eversion with internally bowed Achilles tendons.

Based on the evidence above, the Board finds that a disability rating of 30 percent is warranted under Diagnostic Code 5276 beginning January 25, 2011, the date of the VA treatment examination.  At that time, the examiner described the deformity as severe and noted complete collapse of the arch.  In October 2013 VA treatment, abduction was found, which is one of the criteria for the next highest rating.  Additionally, there was pain on palpation and the Veteran reported pain with prolonged standing and walking.  Although there was no documentation of calluses, the Board finds that the symptoms and severity of the disability more nearly approximate the 30 percent evaluation than they do the 10 percent evaluation.  Thus, the higher evaluation is warranted beginning January 25, 2011.

A 30 percent evaluation is not warranted prior to this date because the evidence does not reveal signs of marked deformity such as pronation or abduction.  There is also no evidence of callosities or swelling.  The lack of these symptoms causes the Board to find the disability does not more nearly approximate the 30 percent rating prior to January 25, 2011.

An evaluation greater than 30 percent is not warranted beginning January 25, 2011, because there were no severe spasms of the tendo Achillis on manipulation and tenderness of the plantar surfaces was not extreme.

Accordingly, the Board finds that an evaluation of 30 percent is warranted beginning January 25, 2011.  The preponderance of the evidence is otherwise against a higher evaluation.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to revision of the August 2006 rating decision on the grounds that it contained clear and unmistakable error is denied.

The application to reopen the claim of service connection for a neck disorder is granted.

The application to reopen the claim of service connection for a right finger disorder is denied.

The application to reopen the claim of service connection for a right knee disorder is denied.

Service connection for hypertension is denied.

An initial compensable evaluation for a bilateral hearing loss disability is denied.

Prior to January 25, 2011, an evaluation in excess of 10 percent for bilateral pes planus is denied.

Beginning January 25, 2011, an evaluation of 30 percent for bilateral pes planus is granted.


REMAND

The Veteran served in Southwest Asia, specifically in Iraq, in 2006.  He seeks service connection for chronic fatigue syndrome.  At VA treatment in March 2012, the Veteran reported experiencing daytime fatigue and snoring.  A sleep disturbance was assessed and a sleep study was ordered.  In a June 2012 VA treatment record, it was noted that the Veteran had a "multifactorial sleep disorder" with reference to obstructive sleep apnea, insomnia, and shift work.  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a).  Chronic fatigue syndrome is one such illness.  Id.

The Veteran has not been afforded a VA examination to ascertain whether he has a diagnosis of chronic fatigue syndrome or whether his fatigue symptoms may be a manifestation of an undiagnosed illness.

The Veteran also seeks service connection for a neck disorder, which he asserts is due to injuries he sustained in a motor vehicle accident while in service in Iraq in March 2006.  In a November 2008 correspondence, the Veteran stated that he has a loss of motion due to pain, fatigue, weakness, and lack of endurance and incoordination after repetitive use with some tenderness and pain.  The Veteran further stated that he still has pain and discomfort and at times takes medications for relief.  He asserts that the injuries have worsened and affect his daily functioning with respect to walking, standing, bending, lifting, sitting, and so on.

Service treatment records for March 2006 show treatment for the MVA in Iraq.  They report that the Veteran was thrown around in an M1117 involved in a rollover accident and he had a neck and back injury.  The Veteran was initially placed in a C-spine immobilizer.  Radiographs were normal, but a note ordered a cervical CT due to inability to initially radiographically or clinically rule out a C-spine fracture.  A subsequent cervical spine CT was normal.  Records noted posterior neck pain at C6-7.  The assessment was whiplash.

In July 2006, the Veteran underwent a VA examination.  A cervical spine CT at the time was normal.  The Veteran reported his history of the MVA and cervical spine treatment.  The Veteran reported that, since discharge, he continued to have back and neck problems.  The diagnosis was a normal cervical spine.

March 2008 treatment records show an evaluation of the cervical spine with an assessment of cervical strain.  April 2008 records show the Veteran on a physical profile for his neck.  A September 2008 MRI of the cervical spine was unremarkable with all disc levels being normal.

In a June 2010 VA mental disorders examination, the Veteran reported having problems with neck and shoulder pain since he returned from Iraq.

An April 2011 VA spine examination evaluated the Veteran's cervical spine range of motion.  The active range of motion was normal.  See 38 C.F.R. § 4.71a, Plate V.  The examiner noted that there was no objective evidence of pain on active motion and following repetitive motion.  At the time of the examination, the Veteran reported that the course since onset was intermittent with remissions.  He stated that he has muscle relaxers on hand but does not use them.

Here, the Veteran has reported symptoms related to his neck injury that have continued since service.  The March 2008 diagnosis of cervical strain supports the claim.  Thus, there is evidence of an in-service event, and indications of a current disorder that is linked to service.  In such instances, a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Although there is a July 2006 VA examination of record, there was no medical opinion rendered because no current disability was found.  The March 2008 diagnosis of cervical strain and the Veteran's continued complaints of neck pain introduce new facts warranting another examination.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Veteran has demonstrated evidence of a disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Gulf War examination to evaluate the Veteran's documented daytime fatigue and sleep disorder.  Obtain a medical opinion that determines whether the Veteran has a fatigue-related disability and that characterizes any such disability as belonging to one of four disability patterns:

a.  An undiagnosed illness;
b.  A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;
c.  A diagnosable chronic multisymptom illness with a partially explained etiology; or
d.  A disease with a clear and specific etiology.

A rationale for all opinions should be provided.

2.  Schedule the Veteran for a VA examination to determine whether there is a current neck disorder.  For the purposes of this opinion, the examiner should consider pain with additional functional loss as a disorder.  If the examiner finds there is a current disorder, he or she should opine as to whether it is at least as likely as not that the disorder is related to the March 2006 in-service motor vehicle accident.

A rationale for all opinions should be provided.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


